DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/12/2021 has been entered. Claims 1-6, 8, 14, 16, 37-40, 42-43, 46, and 50-52 remain pending the application.

Response to Arguments
Applicant's arguments filed on 1/21/2022 have been fully considered but they are moot.
Applicant argues on pages 7-9 that the previous rejection fails to address the newly added limitations in the independent claim related to detecting cardiac abnormalities rather than generic medical diagnosis. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on portions of Sullivan et al. (US20160135706, hereafter Sullivan) and Sitek (US20180333104) to disclose these limitations in the claim. Accordingly, this argument is moot.
The Applicant and the Examiner briefly discussed potentially adding limitations relating to the machine learning process as a way to potentially advance prosecution. In view of the newly cited references, the Examiner suggests that amendments in this direction might be a good way to advance prosecution.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the abbreviation EMF is used without being defined, claim 1 should be amended so that EMF is defined before being subsequently used.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 46, claim 46 depends on a cancelled claim so it is unclear what additional limitations are required by claim 46. For examination purposes, claim 46 will be interpreted as depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 14, 16, 37, 42, 46, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US20160135706, hereafter Sullivan) in view of Sitek (US20180333104) and Kuslich et al. (US20130203061, hereafter Kuslich).
Regarding claim 1, Sullivan discloses a diagnostic device configured to detect a cardiac abnormality of a heart of an individual (Sullivan, Para 3-5; “The present invention relates to medical premonitory event estimation and detection systems and methods and, in some embodiments, to systems and methods for calculating an event estimation of risk score associated with a potential medical event for a subject […] There are many patients at risk for sudden death as a result of cardiac tachyarrhythmia induced sudden cardiac arrest or asystole […] subjects would benefit from systems and methods for detecting early warning signs of elevated risk of sudden cardiac death”), comprising:
an electromagnetic field sensor (Sullivan, ECG) configured to sense an electromagnetic field measurement associated the heart of the (Sullivan, Para 9-10; “a plurality of time periods, calculating an event estimation of risk score associated with a potential medical event for a subject occurring within the associated time period based at least partly on physiological parameter data of the subject […] wherein the physiological parameter data comprises ECG data”);
a processor operably coupled to the electromagnetic field sensor (Sullivan, Para 7; “a non-transitory computer-readable storage medium in communication with one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations”); and
a non-transitory computer-readable storage medium encoded with software comprising a software (Sullivan, Para 7; “a non-transitory computer-readable storage medium in communication with one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations”) comprising a trained machine learning software module (Sullivan, Para 124; “, wherein the determining the event estimation of risk score based at least partly on the at least one distance and the at least one anomaly score comprises classifying the at least one distance and the at least one anomaly score using one or more machine learning processes”), wherein configured process the electromagnetic field measurement of the individual to reconstruct a reference spatiotemporal representation for the individual comprising a graphical representation of heart-related EMF signal segments that is representative (Sullivan, Para 255; “once the baseline model is established, an abnormality metric can be determined for each of the snapshots (e.g., the 48 snapshots) that are collected per day. […] For each snapshot, the abnormality metric may be determined based on a degree of similarity between a templates derived from the snapshot and the baseline model (e.g., the corresponding representative template)”) of an absence of the cardiac anomaly (Sullivan, Para 364; “Similarity scores are obtained by comparing QRS complexes to a normal template, e.g., (one for SS and one for FB).”), wherein the software is executable by the processor and causes the processor to:
receive the electromagnetic field measurement from the electromagnetic field sensor (Sullivan, Para 305; “subject is monitored by the wearable medical device 100, by receiving, measuring, and/or recording one or more types of physiological data, for example, a signal including ECG data”);
generate a test spatiotemporal representation for the individual using the electromagnetic field measurement (Sullivan, Figure 8A-8E; showing ECG waveforms) (Sullivan, Para 305; “subject is monitored by the wearable medical device 100, by receiving, measuring, and/or recording one or more types of physiological data, for example, a signal including ECG data”);
process the electromagnetic field measurement using the software module to reconstruct the reference spatiotemporal representation that is representative of the absence of the medical diagnosis (Sullivan, Para 255; “once the baseline model is established, an abnormality metric can be determined for each of the snapshots (e.g., the 48 snapshots) that are collected per day. […] For each snapshot, the abnormality metric may be determined based on a degree of similarity between a templates derived from the snapshot and the baseline model (e.g., the corresponding representative template)”) (Sullivan, Para 364; “Similarity scores are obtained by comparing QRS complexes to a normal template, e.g., (one for SS and one for FB).”);
use a hypothesis function to determine a difference between the test spatiotemporal representation for the individual and the reference spatiotemporal representation (Sullivan, Para 255; “once the baseline model is established, an abnormality metric can be determined for each of the snapshots (e.g., the 48 snapshots) that are collected per day. […] For each snapshot, the abnormality metric may be determined based on a degree of similarity between a templates derived from the snapshot and the baseline model (e.g., the corresponding representative template)”) (Sullivan, Para 364; “Similarity scores are obtained by comparing QRS complexes to a normal template, e.g., (one for SS and one for FB).”); and
determine the medical diagnosis for the individual based a comparison between the test spatiotemporal representation for the individual and the reference spatiotemporal representation (Sullivan, Para 379; “At stage 806, thresholds (e.g., predetermined thresholds) based upon performance criteria, such as sensitivity and specificity as described herein, are used to interpret a subject's event estimation of risk score by gradation of risk to classify the risk score”) (Sullivan, Para 124; “, wherein the determining the event estimation of risk score based at least partly on the at least one distance and the at least one anomaly score comprises classifying the at least one distance and the at least one anomaly score using one or more machine learning processes”).

In an analogous cardiac classification for patient diagnosis field of endeavor Sitek discloses using trained machine learning software module to classify a cardiac signal (Sitek, Para 117; “In the training process, the CNN is learned to recognize patterns in the echo images (and ECG) which is indicative of the cardiac abnormalities. The type of abnormality that CNN is trained to recognize is defined during the training process by using training cases (images and ECG signals) with the abnormality present. The training can be commenced either with or without ECG signal depending on availability of ECG data”) (Sitek, Para 93; “Training database 140 may further store a set of electrocardiograms (not shown) corresponding to normal echocardiogram set 141, and a set of electrocardiograms (not shown) corresponding to abnormal echocardiogram set 142”);
wherein the trained machine learning software module comprises a deep neural network (Sitek, Para 18; “The periodic volume generator further generates an electrocardiogram diagnostic volume including a periodic stacking of the temporal sequence of electrocardiogram waves, and the diagnostic convolutional neural network classifies(quantifies) the echocardiogram as one of the normal echocardiogram or the abnormal echocardiogram based on a convolutional neural analysis of both the echocardiogram diagnostic volume and the electrocardiogram diagnostic volume”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan wherein the software is trained machine learning software module, wherein the trained machine learning software module comprises a deep neural network in order to improve upon the detection and characterization of cardiovascular diseases as taught by Sitek (Sitek, Para 15).
In an analogous patient diagnostic device field of endeavor Kuslich discloses determining a medical diagnosis
using neural network software (Kuslich, Para 221; “Commonly used supervised classifiers include without limitation the neural network (multi-layer perceptron), support vector machines, k-nearest neighbors, Gaussian mixture model, Gaussian, naive Bayes, decision tree and radial basis function (RBF) classifiers. Linear classification methods include Fisher's linear discriminant, logistic regression, naive Bayes classifier, perceptron, and support vector machines (SVMs). Other classifiers for use with the invention include quadratic classifiers, k-nearest neighbor, boosting, decision trees, random forests, neural networks, pattern recognition, Bayesian networks and Hidden Markov models.”);
based on a difference (Kuslich, Para 193-198; “For example, the reference value can be from […] a representative population of samples, e.g., samples from normal subjects without the disease. Therefore, a reference value provides a threshold measurement that can be compared to the readout for a vesicle population assayed in a given sample. […] thus allowing a individualized threshold to be defined for the subject, e.g., a threshold at which a diagnosis is made”) (Kuslich, Para 261; “Threshold values, or reference values or amounts can be determined based on comparisons of normal subjects and subjects with the phenotype of interest, as further described herein, and criteria based on the threshold or reference values determined”) between a tested representation of an individual and a reference representation where there is an absence of an abnormality (Kuslich, Para 224; “These can include, for example, samples that are from a subject […] without a disease or disorder, […] The training samples are used to “train” the classifier.”).
Kuslich is interpreted as disclosing this limitation in the claim because healthy training samples are used and threshold differences are used to determine the presence of an abnormality. For example, when a measurement exceeds an expected range a diagnosis can occur.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan as modified by Sitek above wherein the medical diagnosis is determined based on the difference between the test spatiotemporal representation for the individual and the reference spatiotemporal representation rather than the similarities in order to allow for a physician to more accurately assess a subject's disease stage or progression and allow for a better decision for treatment as taught by Kuslich (Kuslich, Para 194 and 530).

Regarding claim 2, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
(Sullivan, Para 258; “the plurality of ECG sensing electrodes 112 may be disposed at varying locations about the subject's body”).

Regarding claim 4, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan as modified by Sitek and Kuslich above further discloses a housing containing the processor, wherein the electromagnetic sensor is hard-connected to the housing (Sullivan, Para 303-305; “network interface 537 to communicate, via a wired or wireless network connection, the information received from the wearable medical device 100 […] The base unit 530 may send the calculated event estimation of risk scores to the medical professional 108 […] a subject is monitored by the wearable medical device 100, by receiving, measuring, and/or recording one or more types of physiological data, for example, a signal including ECG data”).

Regarding claim 5, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan as modified by Sitek and Kuslich above further discloses wherein the trained machine learning software module is trained using a plurality of electromagnetic (Sullivan, Para 28; “wherein the one or more processors perform operations comprising: setting the one or more event estimation of risk thresholds based at least partly on historical patient data collected from a plurality of patients”) (Sullivan, Para 127; “earning classifier models trained on training metrics comprising at least one of i) cardiac electrophysiology metrics of a first plurality of subjects, and ii) at least one of demographic metrics and medical history metrics of the first plurality of subjects, wherein the one or more machine learning classifier models is validated on validation metrics of a second plurality of subjects”).

Regarding claim 6, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan as modified by Sitek and Kuslich above further discloses herein the trained machine learning software module is trained using a plurality of health data values associated with the plurality of individuals (Sullivan, Para 127; “earning classifier models trained on training metrics comprising at least one of i) cardiac electrophysiology metrics of a first plurality of subjects, and ii) at least one of demographic metrics and medical history metrics of the first plurality of subjects, wherein the one or more machine learning classifier models is validated on validation metrics of a second plurality of subjects”).

Regarding claim 8, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 5 as discussed above.
(Sullivan, Para 305; “subject is monitored by the wearable medical device 100, by receiving, measuring, and/or recording one or more types of physiological data, for example, a signal including ECG data”).

Regarding claim 14, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan as modified by Sitek and Kuslich above further discloses wherein the trained machine learning software module is trained using one or more of demographic data, medical image data, and clinical data associated with one or more individuals (Sullivan, Para 127; “earning classifier models trained on training metrics comprising at least one of i) cardiac electrophysiology metrics of a first plurality of subjects, and ii) at least one of demographic metrics and medical history metrics of the first plurality of subjects, wherein the one or more machine learning classifier models is validated on validation metrics of a second plurality of subjects”).

Regarding claim 16, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan as modified by Sitek and Kuslich above further discloses wherein the software is executable by the processor and causes the processor to further determine a therapy for treating the individual based on the medical diagnosis (Sullivan, Para 159; “wherein the one or more processors perform operations comprising: adjusting a time interval between detection of a cardiac event and a treatment for the cardiac event based on the classification of the first and second risk scores”).

Regarding claim 37, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan does not disclose wherein the DNN comprises a deep convolutional neural network (CNN), a deep dilated CNN, a deep fully-connected neural network, or a deep recurrent neural network (RNN).
However, Sitek further discloses wherein the DNN comprises a deep convolutional neural network (CNN) (Sitek, Para 117; “In the training process, the CNN is learned to recognize patterns in the echo images (and ECG) which is indicative of the cardiac abnormalities. The type of abnormality that CNN is trained to recognize is defined during the training process by using training cases (images and ECG signals) with the abnormality present. The training can be commenced either with or without ECG signal depending on availability of ECG data”) (Sitek, Para 93; “Training database 140 may further store a set of electrocardiograms (not shown) corresponding to normal echocardiogram set 141, and a set of electrocardiograms (not shown) corresponding to abnormal echocardiogram set 142”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan as modified by Sitek and Kuslich above wherein the DNN comprises a deep convolutional neural network (CNN) in order (Sitek, Para 15).

Regarding claim 42, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan does not clearly and explicitly disclose wherein an abnormal medical diagnosis for the individual is determined when the difference determined in (d) is greater than or equal to a threshold value, and wherein a normal medical diagnosis for the individual is determined when the difference determined in (d) is less than the threshold value.
However, Kuslich further discloses (Kuslich, Para 261; “Threshold values, or reference values or amounts can be determined based on comparisons of normal subjects and subjects with the phenotype of interest, as further described herein, and criteria based on the threshold or reference values determined”) (Kuslich, Para 193-198; “For example, the reference value can be from […] a representative population of samples, e.g., samples from normal subjects without the disease. Therefore, a reference value provides a threshold measurement that can be compared to the readout for a vesicle population assayed in a given sample. […] thus allowing a individualized threshold to be defined for the subject, e.g., a threshold at which a diagnosis is made”) (Kuslich, Para 261; “Threshold values, or reference values or amounts can be determined based on comparisons of normal subjects and subjects with the phenotype of interest, as further described herein, and criteria based on the threshold or reference values determined”) (Kuslich, Para 224; “These can include, for example, samples that are from a subject […] without a disease or disorder, […] The training samples are used to “train” the classifier.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan as modified by Sitek and Kuslich above wherein an abnormal medical diagnosis for the individual is determined when the difference determined in (d) is greater than or equal to a threshold value, and wherein a normal medical diagnosis for the individual is determined when the difference determined in (d) is less than the threshold value in order to allow for a physician to more accurately assess a subject's disease stage or progression and allow for a better decision for treatment as taught by Kuslich (Kuslich, Para 194 and 530).

Regarding claim 46, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan as modified by Sitek and Kuslich above further discloses wherein the software is executable by the processor and causes the processor to further localize an anatomical region of a heart of the individual associated with the cardiac abnormality (Sullivan, Para 347; “the SS and FB channels represent locations of the corresponding ECG sensors about the patient's body during use of the wearable monitoring and/or treatment device”) (Sullivan, Para 432; “The location of the most recent event along with the estimation of the trajectory's direction and path are used to estimate the risk and degree of certainty (e.g. the confidence band) of a higher intensity medical premonitory event occurring at some point in the future”).

Regarding claim 52, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan as modified by Sitek and Kuslich above further discloses wherein the heart-related EMF signal segments are electrocardiogram (ECG) signal segments (Sullivan, Para 305; “subject is monitored by the wearable medical device 100, by receiving, measuring, and/or recording one or more types of physiological data, for example, a signal including ECG data”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Sitek, and Kuslich as applied to claim 1 above, and further in view Shusterman (US20060122525).
Regarding claim 3, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan as modified by Sitek and Kuslich above does not clearly and explicitly disclose wherein the electromagnetic field sensor comprises an optically pumped magnetometer or a superconducting quantum interference device type sensor.
In an analogous patient monitoring device field of endeavor Shusterman discloses wherein an electromagnetic field sensor comprises a fluxgate or a superconducting quantum interference device (SQUID) (Shusterman, Para 61; “The device consists of a non-contact acquisition unit 20 that may […] at least one fluxgate, optical, laser-optical, or SQUID sensor for measuring the MCG, an analysis unit 40, an optional output unit 60, an action unit 80 and a communication unit 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the electromagnetic field sensor comprises an optically pumped magnetometer or a superconducting quantum interference device type sensor in order to provide accurate measurements as taught by Shusterman (Shusterman, Para 9).

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Sitek, and Kuslich as applied to claim 1 above, and further in view Haberkorn et al. (Haberkorn et al., Pseudo current density maps of electrophysiological heart, nerve or brain function and their physical basis, BioMagnetic Research and Technology volume 4, Article number: 5 (2006), hereafter Haberkorn).
Regarding claim 38, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan as modified by Sitek and Kuslich above does not clearly and explicitly disclose wherein the test spatiotemporal representation generated in (b) is selected from the group consisting of a butterfly plot, a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right.
In an analogous electrophysiological patient monitoring field of endeavor Haberkorn discloses wherein a test spatiotemporal representation is selected from the (Haberkorn, Pg 2, Figure 1; “Figure 1, Butterfly plot of a multichannel magnetocardiogramm. The two cursors mark the time instants related to the visualizations shown in Fig. 2 and 3 respectively.”), a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right (Haberkorn, Pg 3, Figure 2; “Visualization of the atrial activation for the first time instant marked by a cursor in Fig.1. Left: Bz-map drawn as isocontour maps with a magnetic flux density difference of 0.5pT between adjacent contour lines (red: positive, i.e. directed towards the subject; blue: negative; black: Bz = 0). Right: the corresponding pseudo current density map.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan as modified by Sitek and Kuslich above wherein the test spatiotemporal representation generated in (b) is selected from the group consisting of a butterfly plot, a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right in order to clearly and intuitively display data as taught by Haberkorn (Haberkorn, Pg 1, Col 2, Para 2).

Regarding claim 39, Sullivan as modified by Sitek, Kuslich, and Haberkorn above discloses all of the elements of claim 38 as discussed above.
Sullivan as modified by Sitek, Kuslich, and Haberkorn above does not clearly and explicitly disclose wherein the test spatiotemporal representation generated in (b) comprises at least two members selected from the group consisting of a butterfly plot, a 
However, Haberkorn further discloses wherein a test spatiotemporal representation comprises at least two members selected from the group consisting of a butterfly plot (Haberkorn, Pg 2, Figure 1; “Figure 1, Butterfly plot of a multichannel magnetocardiogramm. The two cursors mark the time instants related to the visualizations shown in Fig. 2 and 3 respectively.”), a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right (Haberkorn, Pg 3, Figure 2; “Visualization of the atrial activation for the first time instant marked by a cursor in Fig.1. Left: Bz-map drawn as isocontour maps with a magnetic flux density difference of 0.5pT between adjacent contour lines (red: positive, i.e. directed towards the subject; blue: negative; black: Bz = 0). Right: the corresponding pseudo current density map.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan as modified by Sitek, Kuslich, and Haberkorn above wherein the test spatiotemporal representation generated in (b) comprises at least two members selected from the group consisting of a butterfly plot, a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right in order to clearly and intuitively display data as taught by Haberkorn (Haberkorn, Pg 1, Col 2, Para 2).

Regarding claim 40, Sullivan as modified by Sitek, Kuslich, and Haberkorn above discloses all of the elements of claim 39 as discussed above.
Sullivan as modified by Sitek, Kuslich, and Haberkorn above does not clearly and explicitly disclose herein the test spatiotemporal representation generated in (b) comprises a butterfly plot, a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right.
However, Haberkorn further discloses wherein a test spatiotemporal representation comprises a butterfly plot (Haberkorn, Pg 2, Figure 1; “Figure 1, Butterfly plot of a multichannel magnetocardiogramm. The two cursors mark the time instants related to the visualizations shown in Fig. 2 and 3 respectively.”), a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from left to right (Haberkorn, Pg 3, Figure 2; “Visualization of the atrial activation for the first time instant marked by a cursor in Fig.1. Left: Bz-map drawn as isocontour maps with a magnetic flux density difference of 0.5pT between adjacent contour lines (red: positive, i.e. directed towards the subject; blue: negative; black: Bz = 0). Right: the corresponding pseudo current density map.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan as modified by Sitek, Kuslich, and Haberkorn above wherein the test spatiotemporal representation generated in (b) comprises a butterfly plot, a graphical representation of magnetic activation of a heart from base to apex, and a graphical representation of magnetic activation of a heart from (Haberkorn, Pg 1, Col 2, Para 2).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Sitek, and Kuslich as applied to claim 3 above, and further in view Kim et al. (US20140343397, hereafter Kim).
Regarding claim 43, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 3 as discussed above.
Sullivan as modified by Sitek and Kuslich above does not disclose wherein the electromagnetic field sensor comprises the OPM.
In an analogous magnetic resonance diagnostic device field of endeavor Kim discloses wherein an electromagnetic field sensor comprises an OPM (Kim, Para 12; “the magnetic field measuring means may be a superconducting quantum interference device or an optically pumped atomic magnetometer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan as modified by Sitek and Kuslich above wherein the electromagnetic field sensor comprises the OPM in order to use a highly sensitive measurement device as taught by Kim.
The use of the techniques of using an OPM taught by Kim in the invention of a magnetic diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring electromagnetic fields for diagnosis; and similar modifications have .

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Sitek, and Kuslich as applied to claim 1 above, and further in view Shusterman (US7801591, hereafter Shusterman ‘591).
Regarding claim 50, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.
Sullivan as modified by Sitek and Kuslich above does not clearly and explicitly disclose wherein the cardiac abnormality of the individual comprises cardiac ischemia.
In an analogous patient monitoring field of endeavor Shusterman ‘591 discloses wherein a predicted cardiac abnormality of an individual comprises cardiac ischemia (Shusterman ‘591, Col 7, lines 42-44; “The above-described structure can be used for forecasting (prediction) of the trends in patient’s status, including forecasting high-risk periods for developing myocardial ischemia”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan as modified by Sitek and Kuslich wherein the cardiac abnormality of the individual comprises cardiac ischemia in order to allow for a warning, advice, or notification to a user or healthcare professional as needed as taught by Shusterman ‘591 (Shusterman ‘591, Col 7, lines 35-41).

Regarding claim 51, Sullivan as modified by Sitek and Kuslich above discloses all of the elements of claim 1 as discussed above.

In an analogous patient monitoring field of endeavor Shusterman ‘591discloses wherein a predicted cardiac abnormality of an individual comprises cardiac ischemia (Shusterman ‘591, Col 6, lines 17-20; “For example, a specific diagnostic structure can be used for Subjects with chronic congestive heart failure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan as modified by Sitek and Kuslich wherein the cardiac abnormality of the individual comprises cardiac ischemia in order to allow for a warning, advice, or notification to a user or healthcare professional as needed as taught by Shusterman ‘591 (Shusterman ‘591, Col 7, lines 35-41).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793